Citation Nr: 9908059	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for 
poliomyelitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953.

This appeal arises from an April 1994 rating decision of the 
Newark, New Jersey, Regional Office (RO).  In that decision, 
the RO denied a disability rating in excess of 10 percent for 
service-connected poliomyelitis.


REMAND

In November 1998, the veteran had a hearing in Washington, 
D.C., before the undersigned Member of the Board.  The 
veteran testified that he had been receiving medical 
treatment at a VA facility, and that his treating physician, 
Dr. Musico, had informed him that he had post-polio syndrome.  
The veteran reported that his VA physician had stated that 
his current back pain, sciatic pain into the left leg, 
peripheral neuropathy in the upper extremities, and chronic 
fatigue and depression, were attributable to his post-polio 
syndrome, and therefore to his service-connected 
poliomyelitis.  VA and private medical records dated in 1993 
through 1998 contain references to post-polio syndrome and 
various manifestations thereof.  Undated notes signed by Dr. 
Musico indicate that the veteran has post-polio syndrome with 
depression, chronic fatigue, peripheral neuropathy, and back 
pain.

As the record is currently developed, however, there is no 
valid basis by which this Board could conduct a review of the 
assigned rating which is subject to this appeal.  More 
specifically, it is necessary that the clinical 
manifestations of any existing post-polio syndrome be 
precisely identified and, if otherwise appropriate, 
separately rated.  See 38 C.F.R. Part 4, Diagnostic Code 8011 
(1998).


Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence in 
support of a claim for service connection 
for post-polio syndrome.

2.  The RO should schedule the veteran 
for a VA examination having the purpose 
of clinically identifying any and all 
ascertainable residuals of post-polio 
syndrome, to include furnishing 
information appropriate to determining 
the extent of such residuals, and/or the 
level of severity.  There examiners 
should have the claims file available for 
review.

3.  Thereafter, the RO should assign 
separate evaluations appropriate to any 
situation in which residuals are 
identified affecting different anatomical 
regions and functions.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


